Citation Nr: 1216383	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the residuals of a left knee injury, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This claim was previously denied by the Board in July 2010.  

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2011, the Court granted a Joint Motion for Remand filed by the parties in this case.  In doing so, the Court vacated the Board's prior decision.  The Board subsequently remanded this claim for further evidentiary development in February 2011.  


FINDINGS OF FACT

The Veteran's left knee disability is manifested by arthritis with pain, limitation of flexion to 90 degrees with pain, clicking and tenderness; it is not manifested by limited extension, ankylosis, recurrent subluxation, lateral instability, or dislocated or removed cartilage.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the present case, the Veteran was provided a letter in July 2003 that informed him of the need to demonstrate a worsening in his disability.  This letter was sent prior to the initial RO decision in this matter.  The Veteran was subsequently notified of how effective dates are assigned in a May 2008 letter.  While this letter was not sent until after the initial RO decision in this case, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Copies of the Veteran's Social Security Administration (SSA) records and private medical records have also been incorporated into the claims file.  Also, the Veteran received VA medical examinations in August 2003, May 2006, November 2007, May 2008 and November 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Neither the Veteran nor his representative has identified any other existing evidence that would be necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a new VA examination and that the Veteran attended this examination.  The AMC subsequently issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Relevant Facts

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected degenerative joint disease of the left knee.  However, as outlined below, the preponderance of the evidence demonstrates that the Veteran's left knee disability has been no more than 10 percent disabling at any time during the pendency of this claim.  As such, a higher disability evaluation is not warranted.  

Upon filing his claim for an increased disability rating, the Veteran was afforded a VA examination of the left knee in August 2003.  The examiner indicated that Osgood-Schlatter disease of the left knee existed prior to military service.  The Veteran denied locking of either knee and he indicated that he could walk over a mile before the pain stopped him from walking.  No assistive devices were presently being used.  The examiner concluded that the Veteran suffered from pain and clicking of the left knee with tenderness of the medial and lateral joint lines.  There was no instability or McMurray's sign.  Left knee range of motion was from 0 degrees of extension to 125 degrees of flexion with no pain.  

The examiner reviewed a July 2003 magnetic resonance image (MRI) report and concluded that it revealed the left knee menisci to be intact.  However, there was thinning of the articular cartilage of the lateral compartment, chondromalacia of the patella, and dystrophic calcification in the patellar ligament.  The examiner diagnosed the Veteran with old Osgood-Schlatter disease of the left tibia that was asymptomatic and not service-connected.  The examiner also noted that there was a chondromalacia patella and early degenerative joint disease of the left knee, but the examiner opined that this too was not service-connected.  The examiner was of the impression that the Veteran traumatized his knee at work by kneeling or banging his knee against pipes, and that this was what caused his current disability.  However, as service-connection is already in effect, this opinion is of little probative value.    

The record also contains a private surgical note dated November 2003 and authored by a physician with the initials C.J.G.  According to Dr. G, the Veteran underwent a diagnostic arthroscopy of the left knee with medial plica excision and excision of ossicle from the left tibial tubercle.  Dr. G indicated that the Veteran suffered from medial-sided knee pain that was associated with a work-related incident.  It was noted that two MRI's revealed a questionable medial meniscal tear, but there was no definitive evidence of this condition.  

The Veteran underwent an examination for workers' compensation purposes in September 2004.  The Veteran reported injuring his left knee in June 2002 when he turned quickly while standing on a ladder.  The Veteran described a cracking sensation in his left knee.  Upon examination, the Veteran was complaining of left knee pain, swelling, instability when kneeling or squatting, and difficulty going up and down stairs.  There was marked tenderness about the anteromedial and anterolateral aspects of the left knee with radiation of tenderness primarily anteriorly.  Flattening of the distal quadriceps was also noted at this time with mild quadriceps tenderness.  The Veteran was noted to be lacking 20 degrees of extension and 30 degrees of flexion in the left knee with crepitus on the extremes of knee motion.  The examiner diagnosed the Veteran with status post-traumatic sprain/strain injury of the left knee with medial plica and patella tendonitis secondary to an ossicle in the tibial tubercle in the post-operative state for diagnostic arthroscopy of the left knee with medial plica excision and excision of the ossicle from the left tibial tubercle with residuals of diffuse knee synovitis with loss of range of motion, power and function.  The examiner concluded that the Veteran had a permanent orthopedic disability of 45 percent of the left leg.  

The Veteran was afforded another VA examination in May 2006.  The Veteran had an antalgic gait with no evidence of abnormal weight bearing.  Range of motion testing revealed flexion to 130 degrees (with pain beginning at 90 degrees) and extension to 0 degrees.  There was no additional limitation of motion on repetitive use.  The examiner concluded that the Veteran experienced tenderness and painful movement of the left knee with clicking, snapping and grinding.  However, the Veteran did not suffer from instability, patellar abnormalities or meniscus abnormality.  X-rays revealed degenerative joint disease.  The examiner could not opine as to occupational impairment because the Veteran was noted to be unemployed.  However, the impact on activities of daily living was noted to be limited to a mild effect on performing chores.  

Subsequent VA treatment records reveal that the Veteran continued to seek treatment for his left knee.  An August 2006 record notes that the Veteran was suffering from knee pain with significant quadriceps atrophy.  The Veteran also reported that his left knee buckled on occasion due to a sharp pain.  An October 2006 orthopedic record notes that the Veteran needed a medial unloader brace and lateral shoe wedges.  Another record from October 2006 indicates that the Veteran was a high fall risk.  A November 2006 record reflects that the Veteran's knees were injected with viscosupplementation for treatment, and a subsequent record from March 2007 indicates that the Veteran had exhausted all conservative treatment.  It was recommended that the Veteran undergo a total knee arthroplasty (TKA) once he had fully recovered from a recent right shoulder fracture.  This suggestion was reiterated in a May 2007 treatment record.  Records from March 2007 also indicate that the Veteran was a high fall risk and that he used a cane and bilateral knee sleeves for increased stability.  

The record also contains a number of private treatment records.  According to an October 2006 X-ray report, the Veteran had mild narrowing of the medial joint compartments with spurring of the tibial spines consistent with osteoarthritis.  There was no evidence of fracture, dislocation or joint effusion.  The diagnosis was mild osteoarthritis.  An October 2006 New Jersey Department of Labor evaluation notes diagnoses of uncontrolled hypertension, diabetes mellitus, and polyarthralgia.  The Veteran was found to be able to perform work-related activities that involved sitting, walking, handling objects, hearing and speaking.  

The Veteran underwent an additional VA examination of the left knee in November 2007.  The Veteran reported pain with walking and buckling.  However, he denied instability, locking, and interference with his employment, as he was presently unemployed.  The Veteran also reported having to use a cane and knee braces, but he denied problems with repetitive use or any pain at rest.  Examination revealed positive arthritic changes, medial and lateral joint line tenderness and patellar tendon tenderness.  There was also evidence of patellar grind.  Range of motion testing revealed extension to 0 degrees and flexion to 110 degrees.  The Veteran complained of pain throughout the range of motion, but the examiner concluded that there was no additional loss of joint function upon repetition due to pain, fatigue, or lack of coordination.  There was also no evidence of instability and motor strength of the left knee was fully intact.  X-rays revealed degenerative joint disease of the left knee.  

Another VA examination of the left knee took place in May 2008.  The Veteran again reported using bilateral knee braces with a straight cane.  Examination revealed positive medial and lateral joint line tenderness with positive patellar grind.  There was no instability to varus, valgus, anterior or posterior stressing, but the knee was positive for crepitus.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  The Veteran complained of pain throughout the range of motion but the examiner again concluded that there was no additional loss of joint function due to pain, fatigue, or lack of coordination upon repetitive motion.  Motor strength was 5 out of 5 with flexion and extension.  The examiner diagnosed the Veteran with bilateral knee degenerative joint disease and bilateral knee patellofemoral syndrome.  

According to an April 2009 VA outpatient treatment record, the Veteran suffered from bilateral knee pain with locking and buckling.  The Veteran was diagnosed with bilateral knee pain secondary to mild osteoarthritis/patellofemoral pain syndrome.  Another record dated June 2009 notes that a knee replacement was not warranted.  The Veteran was not happy with this decision and was going to seek a second opinion outside of VA.  The Veteran was again evaluated for his knee pain in January 2010, and he was found to have extension of the left knee to 0 degrees and left knee flexion to 110 degrees.  The Veteran also described locking of the knee at this time.  

The Veteran was again evaluated in March 2010, where he was found to have left knee extension to 0 degrees and flexion to 110 degrees.  An MRI was performed, revealing partial interstitial tears most likely superimposed on tendinopathy/tendinosis.  There was also very mild partial interstitial tear of the distal fibers of the quadriceps extensor mechanism tendon.  There was also a small suprapatella left knee joint effusion, focal loss of the cartilage of the patellar apex, mild prepatellar bursitis, and mild lateral subluxation of the patella.  The examiner concluded that the Veteran suffered from left knee pain without any significant X-ray or MRI findings.  

The record also contains an orthopedic surgery telephone encounter note from March 2010.  It was noted that the Veteran was not a candidate for surgery at this time since imaging studies of his left knee were not significant for any surgically correctable findings.  It was further noted that the Veteran had a body mass index of 44, and the surgeon concluded that this was certainly a contributing factor to the Veteran's knee pain.  

The record also contains a private medical report dated February 2011 from a physician with the initials R.M.S.  It was noted that the Veteran complained of bilateral knee pain and that he wore knee braces and used a cane to assist with ambulation.  Examination revealed that the Veteran could heel and toe walk without difficulty.  The knees demonstrated varus alignment and range of motion was from 4 degrees to 130 degrees.  The medial joint line and lateral joint lines were tender.  Lachman testing, pivot shift testing, and anterior and posterior drawer signs were all negative.  McMurray testing was unequivocal and collateral ligament testing was intact.  X-rays revealed tri-compartmental osteoarthritis of both knees.  Dr. S opined that the Veteran's bilateral knee disability, gait dysfunction and lumbar radiculopathy left the Veteran 40 percent disabled.  

Finally, the Veteran was most recently afforded a VA examination of the left knee in November 2011.  The examiner reviewed recent X-rays, which revealed some degenerative joint disease.  A January 2010 MRI revealed patellar tendinitis.  The Veteran reported that his knee was still hurting.  He also endorsed buckling of the knee but denied locking.  The Veteran denied any incapacitating episodes or flare-ups.  The Veteran did not complain of instability upon examination.  The examiner concluded that the Veteran had an unsteady gait and that his knees were positive for arthritic changes and slight crepitance.  There was slight edema, but no effusion.  Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees.  The Veteran reported pain on motion, but there was no objective evidence of pain with either knee.  There was also no additional limitation of joint function due to pain, fatigue, or lack of endurance.  There was also no instability or subluxation.  Some quadriceps atrophy was noted, but motor strength of the left knee was 5/5.  The examiner diagnosed the Veteran with mild degenerative changes due to bilateral knee degenerative joint disease, bilateral patellofemoral syndrome and bilateral knee patellar tendonitis.  The examiner also explained that while a January 2010 MRI did show mild lateral subluxation of the patella, it was not his job to treat an MRI but instead the patient.  Clinically, there was no subluxing of the patella, the Veteran did not complain of any subluxing and there was no history of subluxing reported by the Veteran.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability.  The Veteran is currently rated under Diagnostic Code 5010.  This code applies to arthritis due to trauma and instructs the rater to rate the Veteran under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Upon examination in August 2003, the Veteran had flexion to 125 degrees.  The September 2004 workers' compensation report notes that the Veteran was lacking 30 degrees of flexion, suggesting that he had flexion to 110 degrees.  See 38 C.F.R. § 4.71a, Plate II (noting that normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion).  Subsequent records reflect flexion to 110 degrees or higher, with flexion most recently being to 120 degrees upon examination in November 2011.  As such, a compensable disability evaluation for limitation of flexion has not been warranted at any time during the pendency of this claim.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran has routinely been found to have full extension to 0 degrees, with the exception of a February 2011 private treatment record reflecting extension to 4 degrees.  As such, the Veteran has not suffered from a compensable degree of limited extension at any time during the pendency of this claim either.  

The Board recognizes that the September 2004 worker's compensation report notes that the Veteran was lacking 20 degrees of extension.  Such limitation would warrant a 30 percent disability evaluation under Diagnostic Code 5261.  See id.  However, the Board does not find this assessment to be accurate.  Prior to this evaluation in August 2003, the Veteran was noted to have full extension to 0 degrees.  Full extension was again noted during examinations taking place from May 2006 through November 2011.  Therefore, despite the single assertion to the contrary, the preponderance of the evidence of record demonstrates that the Veteran's left knee disability is not associated with limitation of extension.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Upon examination in May 2006, it was noted that pain began at 90 degrees of flexion.  However, such limitation is not compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  It was also noted upon examination in November 2007, May 2008 and November 2011 that while the Veteran reported pain on motion, there was no additional limitation of joint function due to pain, fatigue or lack of endurance/coordination.  The Board is not suggesting that the Veteran does not experience pain when using his left knee.  However, as explained by the Court in August 2011, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  As such, even when considering pain and functional impairment, the preponderance of the evidence of record demonstrates that higher disability evaluations based on limitation of motion are not warranted.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher or separate disability evaluation.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee.  See 38 C.F.R. § 4.71a.  According to the August 2003 VA examiner, the Veteran did not suffer from instability of the left knee.  It was also determined that the Veteran did not suffer from instability or patellar abnormalities upon examination in May 2006.  The Veteran himself denied instability upon examination in November 2007, and examination confirmed that there was no evidence of instability.  Pivot shift testing was also negative for instability according to a February 2011 private medical report, and according to the November 2011 VA examiner, there was no instability or subluxation of the left knee.  The examiner went as far to say that, while a 2010 MRI did show mild lateral subluxation, it was not his job to treat the MRI, but rather the patient.  In this case, there was no subluxing of the patient's patella, and the Veteran did not complain of any subluxing or any history of subluxing.  Therefore, while mild lateral subluxation was noted following a March 2010 MRI, objective examination confirms that subluxation did not in fact exist.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation under Diagnostic Code 5257.  

The Board recognizes that the Veteran has complained of symptomatology such as instability in the past.  Upon evaluation in September 2004, the Veteran described an inability to kneel or squat due to instability.  The Veteran also reported in August 2006 that his left knee buckled on occasion due to sharp pain.  This assertion was also noted in an April 2009 private treatment report.  The Veteran also described locking of the knee in January 2010.  While the Board has considered this evidence, it does not demonstrate that the Veteran is entitled to a separate disability evaluation under Diagnostic Code 5257.  The August 2006 record suggests that the Veteran's reported buckling was a reaction to his knee pain, since objective examinations have repeatedly confirmed that the Veteran did not suffer from instability or subluxation of the left knee.  While the Veteran may experience symptomatology that he has associated with instability, examination confirms that the knee is in fact stable.  As such, a separate disability evaluation is not warranted in this case.  

The record also reflects that the Veteran does wear knee braces and uses a cane for assistance in ambulating.  Records from October 2006 and March 2007 also indicate that the Veteran was at a high fall risk.  However, this evidence also does not demonstrate that the Veteran suffers from recurrent subluxation or lateral instability of the left knee.  Frequent examinations have confirmed that subluxation and instability do not exist.  The record clearly reflects that the Veteran suffers from left knee pain and abnormalities with his gait.  However, this symptomatology has not been associated with recurrent subluxation or lateral instability of the left knee, and as such, a separate disability evaluation under Diagnostic Code 5257 is not warranted.  

Finally, there is no evidence of dislocated cartilage with frequent episodes of locking, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or ankylosis of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263.  While a March 2010 MRI revealed partial interstitial tears and focal loss of the cartilage of the patellar apex, the reviewing physician concluded that none of these findings were "significant."  Also, a February 2011 private medical report indicates that Lachman testing, anterior and posterior drawer signs, and McMurray testing were all negative.  The record contains no evidence diagnosing the Veteran with any disability or symptom associated with dislocated cartilage or symptomatic removal of cartilage.  The remaining diagnostic codes pertaining to the knee do not apply to the Veteran's claim.  

The Board notes that the record contains a February 2011 private medical opinion that the Veteran was 40 percent disabled as a result of his left knee disability, gait dysfunction and lumbar radiculopathy.  However, this opinion is of no probative value.  The record does not reflect that the Veteran is service-connection for lumbar radiculopathy, so any consideration of the Veteran's overall disability due to this disability is not warranted.  Furthermore, the examiner made no reference to the VA rating criteria when asserting that the Veteran was 40 percent disabled.  Also, for the same reasons that VA is not competent to offer a medical opinion, a professor of orthopedic surgery is not competent to offer a legal conclusion such as the degree of disability to be assigned under VA regulations.  Therefore, the Board does not find this opinion to be probative.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation.  According to an August 2006 statement, the Veteran suffered from pain and clicking in the left knee.  While the Board has considered this assertion, it does not demonstrate entitlement to a higher disability evaluation.  The Veteran also testified at a hearing in August 2007 that his knee buckled all of the time and that he was told he needed knee replacement surgery.  While the Board has considered this testimony, it does not demonstrate entitlement to a higher disability evaluation.  Pain has already been considered in the 10 percent disability evaluation currently assigned under Diagnostic Code 5010.  In addition, while the Veteran testified to frequent buckling, examinations have repeatedly confirmed the knee is stable without subluxation.  It would appear from the August 2006 record that what the Veteran describes as buckling is merely his reaction to sharp pain in the knee.  Finally, the assertion that knee replacement surgery is warranted is directly contradicted by the medical evidence of record.  The March 2010 orthopedic surgery note specifically reflects that the Veteran was not a candidate for surgery since imaging studies revealed no surgical correctable findings.  As such, the lay statements provided by the Veteran in support of his claim fail to demonstrate entitlement to a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's left knee disability has resulted in pain and limited motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5262, 5263.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that this disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been frequent periods of hospitalization.  In fact, according to the May 2006 VA examiner, this disability only had a mild impact on the Veteran's activities of daily living.  The November 2011 VA examiner concluded that the Veteran only suffered from "mild" degenerative changes as well.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence of record does not suggest that the Veteran is unemployable as a result of his left knee disability.  While he has reported that he quit working as a plumber due to knee pain, the Veteran has not suggested that his left knee disability renders him unable to obtain or maintain any form of employment.  Therefore, further consideration of this matter is not necessary.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the record does not reflect that the Veteran's left knee disability has been more than 10 percent disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a left knee disability must be denied.


ORDER

A disability evaluation in excess of 10 percent for the residuals of a left knee injury is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


